Citation Nr: 0842101	
Decision Date: 12/08/08    Archive Date: 12/17/08

DOCKET NO.  06-14 128	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Boise, 
Idaho


THE ISSUE

Entitlement to service connection for post-traumatic stress 
disorder.


REPRESENTATION

Appellant represented by:	Veterans of Foreign Wars of 
the United States


ATTORNEY FOR THE BOARD

W. Yates, Counsel




INTRODUCTION

The veteran served on active duty from June 1965 to January 
1969.

This case comes to the Board of Veterans' Appeals (Board) on 
appeal from a December 2004 rating decision by the Department 
of Veterans Affairs (VA) Regional Office (RO) in Boise, 
Idaho.

The appeal is remanded to the RO via the Appeals Management 
Center in Washington, DC.  VA will notify the veteran if 
further action is required.


REMAND

The veteran contends that he has post-traumatic stress 
disorder (PTSD) as a result of his experiences while on 
active duty in the Navy.  

Generally, service connection may be established for 
disability resulting from disease or injury incurred in or 
aggravated by service.  38 U.S.C.A. § 1110 (West 2002); 38 
C.F.R. § 3.303(a) (2008).  Service connection may be granted 
for any disease diagnosed after discharge, when all the 
evidence, including that pertinent to service, establishes 
that the disease was incurred in service.  38 C.F.R. § 
3.303(d).  Service connection for PTSD requires medical 
evidence diagnosing the condition in accordance with 38 
C.F.R. § 4.125(a) (2008); a link, established by medical 
evidence, between current symptoms and an in-service 
stressor; and credible supporting evidence that the claimed 
in-service stressor occurred.  38 C.F.R. § 3.304(f) (2008).  

After reviewing the appellant's claims folder, the Board 
finds there is a further duty to assist the appellant with 
his claim herein.  38 U.S.C.A. § 5103A (West 2002); 38 C.F.R. 
§ 3.159 (2008).  


In support of his claim, the veteran has alleged multiple 
stressors, two of which have been verified by the RO.  The 
two verified incidents include: (1) an injury to his eye 
while loading airplane fuel; and (2) witnessing the aftermath 
of an exploding Zuni rocket, which injured nine sailors, 
including a crewman he was working with at the time.

In September 2005, the veteran underwent a VA examination for 
PTSD.  In its request for the examination, the RO informed 
the VA examiner that only two of the veteran's stressors had 
been verified, and, while he claimed additional inservice 
stressor events, that the veteran should be examined to 
determine if he has PTSD related to those two incidents.  In 
his examination report, the VA examiner noted the two 
verified stressors reported by the RO.  There was no 
discussion even by reference of the veteran's other 
stressors.  Thereafter, based upon examination of the 
veteran, the VA examiner diagnosed him with PTSD, alcohol 
abuse, alcohol dependence and dysthymic disorder, late onset.

Following the examination, the RO requested that the VA 
examiner clarify whether the veteran's two verified stressors 
alone were the cause of his PTSD.  An addendum to the 
September 2005 VA examination, dated in October 2005, noted 
the VA examiner's opinion that the veteran "experienced 
traumatic events.  If I try to apply the diagnosis of PTSD to 
the JP fuel incident and the Zuni rocket explosion alone, 
however, based on his reporting of the events, I am unable to 
do so."  The examiner then diagnosed the veteran with 
alcohol abuse, alcohol dependence, and dysthymic disorder, 
late onset.

In their Informal Hearing Presentation, the veteran's 
representative argues that the RO failed to develop all of 
the stressors alleged by the veteran.  In considering this 
argument, the Board notes that the veteran has repeatedly 
failed to respond to multiple requests by the RO for him to 
provide additional details and information concerning his 
alleged stressors which might allow the RO to verify them.  
Nevertheless, the Board finds that the information which the 
veteran has provided requires additional development of at 
least one of his alleged stressors.

The veteran has alleged that he witnessed an arresting cable 
snap thereby injuring several sailors, including cutting one 
in half.  In a treatment report, dated in August 2004, the 
veteran indicated that this incident occurred on his first 
day on ship.  In a statement submitted in support of his 
claim, dated in February 2005, the veteran indicated that he 
had only been on ship for a couple of weeks when this 
incident happened.  A review of the veteran's service 
personnel records reveals that he first reported for duty 
onboard the U.S.S. Coral Sea (CVA-43) on September 12, 1965, 
and it does not appear that he served on any other aircraft 
carriers.  

M21-1MR, Part IV.ii.1.D.14.d provides that for VA and/or the 
U. S. Army & Joint Services Records Research Center (JSRRC) 
to verify a stressor the claimant must provide, at a minimum, 
a stressor that can be documented, the location of where the 
incident occurred, the approximate date within 2 months, and 
the unit of assignment.  Such has been provided with regard 
to arresting cable incident.  Under these circumstances, the 
Board finds that additional development to verify this 
alleged stressor is possible and should be completed.  
Specifically, the RO should request copies of the ship's 
flight log, or other available sources, from September 1965 
through October 1965, in an attempt to verify the veteran's 
claimed stressor.  

In their Informal Brief Presentation, the veteran's 
representative also argues that a third incident claimed by 
the veteran has been verified.  In his February 2005 
statement, the veteran claimed to have been stabbed with a 
broken bottle during a fight.  Specifically, he reported 
being cut in the neck, chest, lower abdomen and leg.  He also 
reported that this incident occurred at the Orbit Club in 
Oakland, California, on his nineteenth birthday (January 
1967), and that he was hospitalized for a couple days for 
treatment of his injuries at Oak Knoll Hospital.  A review of 
the veteran's service medical records reveals that in October 
1967 he had been "jumped on ship" sustaining a four inch 
superficial laceration to his right side, a two inch 
superficial laceration to the left forearm, and a one inch 
superficial laceration to the throat.  The report indicated 
that all of these lacerations were cleaned and then closed 
with steri-strips.  While it is unclear whether the veteran 
is referring to this same incident of treatment during 
service, the record does establish that he was involved in 
some type of fracas in October 1967.  Under these 
circumstances, the Board finds that the veteran should be 
given a final attempt to provide additional detail and 
information which would allow the RO to verify his claimed 
stressors.  The veteran is reminded, however, that he must 
carry the burden of advancing sufficiently detailed 
information about these alleged incidents to enable VA to 
corroborate them.  See, e.g., Wood v. Derwinski, 1 Vet. App. 
190, 192-93 (1991) (the duty to assist is not always a one-
way street). 

In light of the foregoing, additional development is 
warranted with respect to the issue of entitlement to service 
connection for PTSD.  Accordingly, the claim is remanded for 
the following actions:

1.  The RO should attempt to obtain 
copies of the flight log, deck log, or 
other pertinent records, for the U.S.S. 
Coral Sea (CVA-43), from September 1965 
through October 1965, to verify the 
veteran's claimed stressor concerning the 
snapping arresting cable which injured 
multiple people.

2.  The RO must contact the veteran to 
provide further details of his 
stressor(s) in service, including, but 
not limited to, the date and place of 
each stressor(s); the names, ranks, and 
units of persons involved; and the 
circumstances of the stressor(s).  In 
particular, he should be asked to provide 
details pertaining to the accident on the 
flight line, the fight at Orbit Bar in 
January 1967, and the fight aboard ship 
in October 1967.  The veteran that must 
be as specific as possible.  The RO must 
inform the veteran of potential sources 
of evidence to corroborate his stressors, 
such as copies of letters written during 
service and statements from individuals 
familiar with his claimed stressors, e.g. 
former fellow service members, including 
peers, subordinates, or superiors; a 
chaplain; or a counselor.  

3.  Thereafter, if required pursuant to 
the development above, the RO must 
prepare a summary of the veteran's 
alleged stressors to the extent possible.  
A copy of the summary, the veteran's 
stressor statements, and pertinent 
service personnel records must be 
forwarded to the JSRRC for verification 
of the specific incidents alleged by the 
veteran.

4.  If and only if a new stressor has 
been verified, the veteran should be 
provided with a VA examination by a 
psychiatrist to ascertain the nature, 
severity, and etiology of any PTSD found.  
The claims file must be made available to 
and reviewed by the examiner in 
conjunction with the examination.  All 
necessary special studies or tests 
including psychological testing and 
evaluation must be accomplished.  The RO 
must provide the examiner a summary of 
the verified stressors, to include the 
additional verified stressor(s) from the 
above development (as well as the 
veteran's having been injured after being 
"jumped on ship" in October 1967) and 
the examiner must be instructed that only 
these events may be considered for the 
purpose of determining whether exposure 
to a verified in-service stressor has 
resulted in the current psychiatric 
symptoms.  The examination report must 
include a detailed account of all 
pathology found to be present. If the 
diagnosis of PTSD is deemed appropriate, 
the examiner must specify (1) whether 
each alleged stressor found to be 
established by the record was sufficient 
to produce PTSD; and (2) whether there is 
a link between the current symptomatology 
and one or more of the inservice 
stressors found to be established by the 
record and found sufficient to produce 
PTSD by the examiner.  The report of 
examination should include a complete 
rationale for all opinions expressed.  
The report prepared must be typed.

5.  The RO must notify the veteran that 
it is his responsibility to report for 
any scheduled examination and to 
cooperate in the development of the 
claim, and that the consequences for 
failure to report for a VA examination 
without good cause may include denial of 
the claim.  38 C.F.R. §§ 3.158, 3.655 
(2008).  In the event that the veteran 
does not report for any scheduled 
examination, documentation must be 
obtained which shows that notice 
scheduling the examination was sent to 
the last known address.  It must also be 
indicated whether any notice that was 
sent was returned as undeliverable.

6.  The examination report must be 
reviewed to ensure that it is in complete 
compliance with the directives of this 
remand.  If the report is deficient in 
any manner, the RO must implement 
corrective procedures.

7.  After completing the above action, 
and any other development as may be 
indicated by any response received as a 
consequence of the actions taken in the 
paragraphs above, the claim must be 
readjudicated.  The RO must re-adjudicate 
the claim for entitlement to service 
connection for PTSD.  If the claim 
remains denied, a supplemental statement 
of the case must be provided to the 
veteran and his representative.  After 
the veteran and his representative have 
had an adequate opportunity to respond, 
the appeal must be returned to the Board 
for appellate review.


The appellant has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate action must be handled in an expeditious manner.  
See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2008).



_________________________________________________
MICHAEL A. HERMAN 
Acting Veterans Law Judge, Board of Veterans' Appeals


Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of your appeal.  
38 C.F.R. § 20.1100(b) (2008).

